Case 3:08-cv-00780-CWR-LRA Document 375-2 Filed 04/03/19 Page 1 of 8




                   EXHIBIT B
Case
 Case3:08-cv-00780-CWR-LRA
      3:03-cv-00746 DocumentDocument
                             29 Filed on
                                      375-2
                                         01/29/04
                                             Filedin04/03/19
                                                     TXSD Page
                                                             Page12ofof78
Case
 Case3:08-cv-00780-CWR-LRA
      3:03-cv-00746 DocumentDocument
                             29 Filed on
                                      375-2
                                         01/29/04
                                             Filedin04/03/19
                                                     TXSD Page
                                                             Page23ofof78
Case
 Case3:08-cv-00780-CWR-LRA
      3:03-cv-00746 DocumentDocument
                             29 Filed on
                                      375-2
                                         01/29/04
                                             Filedin04/03/19
                                                     TXSD Page
                                                             Page34ofof78
Case
 Case3:08-cv-00780-CWR-LRA
      3:03-cv-00746 DocumentDocument
                             29 Filed on
                                      375-2
                                         01/29/04
                                             Filedin04/03/19
                                                     TXSD Page
                                                             Page45ofof78
Case
 Case3:08-cv-00780-CWR-LRA
      3:03-cv-00746 DocumentDocument
                             29 Filed on
                                      375-2
                                         01/29/04
                                             Filedin04/03/19
                                                     TXSD Page
                                                             Page56ofof78
Case
 Case3:08-cv-00780-CWR-LRA
      3:03-cv-00746 DocumentDocument
                             29 Filed on
                                      375-2
                                         01/29/04
                                             Filedin04/03/19
                                                     TXSD Page
                                                             Page67ofof78
Case
 Case3:08-cv-00780-CWR-LRA
      3:03-cv-00746 DocumentDocument
                             29 Filed on
                                      375-2
                                         01/29/04
                                             Filedin04/03/19
                                                     TXSD Page
                                                             Page78ofof78
